Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 1 of 36




         INTERGOVERNMENTAL AGREEMENT


                          By and Between

                The Mashpee W ampanoag Tribe
                               and
             The Town of Mashpee, Massachusetts


                          Apri122,2008
Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 2 of 36




                                  Contents


1).   Intergovernmental Agreement By and Between the Mashpee Wampanoag
      Tribe and the Town of Mashpee, with Exhibits 'A' through 'D'.

2). Rider 'A' to Intergovernmental Agreement, with Tribal Council Resolution.

3). Town Cemetery Parcel Memorandum of Agreement, with Tribal Council
    Resolution.
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 3 of 36




                       INTERGOVERNMENTAL AGREEMENT

                      By and between the Mashpee Wampanoag Tribe
                                          and
                          The Town of Mashpee, Massachusetts


         THIS AGREE1v1ENT ("Agreement") is made and entered into as of this

 22nd day of April, 2008, by and between the Mashpee Wampanoag Tribe, a

federally-recognized Indian Tribe, whose address is 483 Great Neck Road South,

P.O. Box 1048, Mashpee, MA 02649 (the "Tribe") and the Town of Mashpee, a

municipal corporation and political subdivision of the Commonwealth of

Massachusetts, whose address is 16 Great Neck Road North, Mashpee, MA 02649

(the "Town"), collectively referred to herein as the "Parties".

         WHEREAS, the Tribe is recognized by the United States, pursuant to 25

C.F.R. Part 83, and is an American Indian tribe with a written Constitution and

Bylaws;

         WHEREAS, the Town is a legally chartered municipality under the laws of

the Commonwealth of Massachusetts;

         WHEREAS, the Town will be the host community for portions of the

Tribe's reservation and Tribe-related governmental, residential and commercial

activities;

        WHEREAS, the Tribe wishes to have the United States take title to certain

lands within the Town in trust for the Tribe, as more particularly set forth in the

Tribe's Petition filed with the Secretary of the Interior, dated August 30, 2007;

                                          1
60777-000I/LEGALl3494078.2
                                                                                92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 4 of 36




           WHEREAS, certain of those lands are currently owned by the Town;

           WHEREAS, the parties have agreed that the Town shall transfer these lands

  to the Tribe for the purpose of having them conveyed to the United States in trust

  for the Tribe and shall remove certain restrictions placed on certain lands owned

 by the Mashpee W ampanoag Indian Tribal Council, Inc. and shall support the

 talcing of other lands within the Town into trust for the Tribe, subject to the terms

 and conditions of this agreement;

           WHEREAS, the Town may lose revenue from, and planning, zoning and

 regulatory control over, lands located in Mashpee taken into trust by the United

 States on behalf of the Tribe or its members;

          WHEREAS, pursuant to 25 C.F.R. Part 151 and the National

 Environmental Policy Act (42 U.S.C. § 4331 et. seq.), a decision by the Secretary

 of the Interior to take land into trust on behalf of the Tribe or its members

 considers the potential impacts on the Town, including regulatory jurisdiction, real

property taxes and special assessments, removal of the land from the tax rolls, and

any jurisdictional problems and potential land use conflicts and effects on the

quality of the human environment arising therefrom; and

          WHEREAS, the Tribe, as a sovereign Indian nation, and the Town, as a

chartered municipality of the Commonwealth of Massachusetts, desire to establish

a long-term, cooperative relationship between them that will serve the best

interests of the Tribe and its members and the Town and its residents.



60777-000 l/LEGALl3494078.2
                                           2
                                                                                 92977.1
   Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 5 of 36




          NOW THEREFORE, The Tribe and the Town, for good and valuable

 consideration mutually exchanged, the receipt and sufficiency of which is hereby

 acknowledged, hereby agree as follows:

          1.       The Town agrees:

                   a.         To support the Tribe's acquisition in trust of the parcels of

land.described in Exhibit A, for the Proposed Uses identified in the Tribe's trust

acquisition application dated August 30, 2007, and to undertake all reasonable

measures necessary to effect the transfer of the Town's fee interest in and to those

parcels identified as Parcels No. 1, 2, and 3 in Exhibit A, including sponsoring an

Article(s) for approval by the Mashpee Town Meeting authorizing the transfer of

said parcels and to remove certain restrictive covenants from the parcels identified

as Parcels Nos. 4, 5, and 8 in said Exhibit A and to convey the Town's interest, if

any, in Parcels A and B as identified on Exhibit B, subject to approval by the

Mashpee Town ;Meeting and the execution of any necessary documents. (See

Rider A, appended hereto, dated April 22, 2008.) If the Town does not have fee

title to Parcels A and B as identified on Exhibit B, it shall support all necessary

steps to have those Parcels acquired in trust for the Tribe including any local

approvals or state legislation.

                  b.          To support any local approvals or state legislation necessary

to implement the terms of this Agreement, to the extent such approvals and/or

legislation are not inconsistent with this Agreement;



                                                  3
60777-000 I/LEGAL13494078.2
                                                                                        92977.1
     Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 6 of 36




                    c.         To cooperate and work with the Tribe's staff to provide

 coordination between Tribe and Town actions regarding development and traffic

 patterns arising as a result of any proposed improvements or projects affecting

 land held in trust for the Tribe or tribally owned lands in Mashpee. Such

 coordination shall include, but is not limited to, providing the Tribe with all

 submissions filed with the State, Regional and Federal regulatory agencies,

 consulting with the Tribe on such submissions and designating a representative of

 the Town to be responsible for such coordination; and

                    d.         To participate in the Tribe's capital improvement endeavors

 by, in the Town's discretion, assisting the Tribe in the planning and

 implementation of capital improvements that benefit both the Tribe and the Town;



2.        The Tribe agrees:

                   a.          To hereby waive and release any and all claims, rights,

interests and/or entitlements relating to real property located within the

geographical boundaries of the Town of Mashpee and owned by private (non-

governmental) property owners or by the Town, its agencies, commissions and

authorities. With the exception of those parcels described in Exhibits A and B, the

Tribe shall not apply for, nor consent to, trust status for or otherwise exercise

control over or limit access to any real property owned by the Town of Mashpee,

including but not limited to, parklands, conservation lands, public roads, public

highways, public rights-of-way, or public easements without the written consent of

                                                  4
60777-000 I/LEGAL 13494078.2
                                                                                         92977.l
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 7 of 36




 the Town. Nothing herein shall be construed to waive any aboriginal rights of the

 Tribe to water, access to water or to hunt, fish or gather for sustenance as

 recognized by courts of competent jurisdiction. Furthermore, nothing herein shall

 prevent or preclude the Tribe and Town from engaging in negotiations or

 transactions subsequent to the date of this Agreement regarding the transfer of title

 to or interest in any Town property upon terms mutually acceptable to the Parties.

                  b.          That after the parcels in Exhibit A and Bare placed in trust

 for a specified use or uses, if the Tribe subsequently seeks to change or modify

 that use, the Tribe will notify the Town of the proposal at least sixty (60) days

 before the proposed change will take place, will supply the Town with any

 analyses of the environmental impacts of the proposed change in rise that are

prepared by the Tribe or its agencies, and within that sixty (60) day period will

consult with the Town and consider any comments the Town submits to it

concerning the proposed change. For any proposed change in use that will

significantly affect the Town, the Tribe will consult directly with the Town to seek

an agreement that would address Town concerns raised during the process. When

federal action is required triggering the National Environmental Policy Act, the

Tribe will ask to have the Town included as a cooperating agency for any

environmental assessment or environmental impact statement that is required.

                 c.          To cooperate and work with Town planning staff to promote

coordination of Tribal and Town actions regarding development and traffic

patterns arising as a result of any proposed improvements or projects on land held

60777-000J/LEGALl3494078.2
                                                 5
                                                                                     92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 8 of 36




  in trust for the Tribe or tribally owned lands in Mashpee. Such coordination

  includes, but is not limited to, cooperating and consulting with the Town on

 matters involving all submissions to any State, Regional or Federal regulatory

 agency regarding the development of Tribal Lands in Mashpee, providing such

 submissions on the same date they are filed with said agencies, and designating a

 representative of the Tribe to be responsible for such coordination;

                  d.         To participate in the Town's capital improvement activities by

 taking steps that include providing, at the Tribe's discretion, assistance for public

 improvement planning and funding of capital improvements that benefit both the

 Tribe and the Town;

                  e.         Not to construct or operate a casino conducting either Class II

 or Class III gaming as authorized by the Indian Gaming Regulatory Act, 25 U.S.C.

2701, et seq., within the geographical boundaries of the Town of Mashpee;

provided that the Tribe may conduct bingo and other games as permitted by state

law within the geographical boundaries of the Town of Mashpee with awards or

prizes not greater than those allowed by state law, including under Mass. Gen.

Law, c. 10, sec. 38, as that statute may be amended in the future, upon 30 days

prior notice to and consultation with the Town.

         3.      Effective Date.        The terms of this Agreement shall be effective

upon executjon and the adoption of all approvals in Paragraphs 8a and 8b and shall

remain in effect unless otherwise terminated or amended by the mutual written

consent of duly authorized representatives the Tribe and the Town.

60777-000I/LEGAL13494078.2
                                                6
                                                                                     92977.1
   Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 9 of 36




          4.       Dispute Resolution. Any claim or dispute concerning

  interpretation of this agreement or to detennine or enforce the rights, duties or

 liabilities of either party under this agreement shall be resolved as follows:

                   a.         Either party may give written notice to the other party

 ("notice"), which specifies: (a) the claimed violation of this agreement; (b) the

 corrective action which the party believes must be taken to cure the violation, and

 (c) a reasonable time limit within which the corrective action must be taken.


                  b.          Either Party may initiate arbitration proceedings if it believes

 the violation has not been cured within the time limit specified in the notice

 provided pursuant to Section 4(a) as follows :

                             1.      A party intending to demand arbitration shall first

 serve the other party with a written notice of that intent specifying: (a) the matters

to be submitted to arbitration; (b) the nature of the relief to be sought in the

arbitration; and (c) the name of the arbitrator proposed to be appointed by the

party.

                             11.    Within 15 days after the service of such a notice of

intent, the other Party shall serve a written response specifying: (a) any additional

matters it intends to submit to arbitration; (b) the nature of any relief it may seek in

the arbitration; and (c) the name of the arbitrator it proposes to appoint.

                             111.   Within 15 days after the service of the response, the

parties shall confer in good faith to attempt to agree on a single arbitrator and to


                                                  7
60777-0001/LEGAL13494078.2
                                                                                        92977. l
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 10 of 36




  resolve the matters in dispute. If they cannot agree, there shall be three arbitrators:

 the first arbitrator shall be the person named in the notice of intent; the second

 arbitrator shall be the person named in the response; and the third arbitrator shall

 be appointed by the first two arbitrators within 30 days after the service of the

 Response. The Parties further agree that no arbitrator shall be a member or

 employee of the Tribe or the Town. If either party fails to appoint an arbitrator or

 fails to appoint a successor arbitrator within 10 days after the incapacity or

 resignation of its previously appointed arbitrator, or if the first and second

 arbitrators fail to appoint a third arbitrator within 30 days after the service of the

 response, or fail to appoint a successor third arbitrator within 20 days after the

 incapacity or resignation of the previously appointed third arbitrator, then the

 arbitrator shall be selected by the Regional Vice-President of the American

Arbitration Association for Massachusetts.

                             1v.   All hearings and other proceedings in the arbitration

shall be held at Mashpee, Massachusetts, unless otherwise agreed by the Parties.

Meetings of the arbitrator or arbitrators may be in person or, in appropriate

circumstances, by telephone. All decisions of the arbitrator or the arbitration panel

shall be by majority vote, shall be in writing and, together with any dissenting

opinions, shall be delivered to both Parties. The arbitrator or arbitration panel

shall have power to administer oaths to witnesses, to take evidence under oath,

and, by majority vote, to issue subpoenas to compel the attendance of employees

and members of the Tribe or employees of the Town or for the production of

60777-0001/LEGAL13494078.2
                                                8
                                                                                    92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 11 of 36




 books, records, documents and other relevant evidence by either Party. The

 arbitrator or arbitration panel shall hold hearings in all proceedings, and shall give

 reasonable advance notice to both Parties by registered mail not less than five

 working days before any hearing. Appearance at a hearing waives such notice.

 The arbitrator or arbitration panel may hear and determine the controversy only

 upon evidence produced before it and may determine the controversy

 notwithstanding the failure of either Party duly notified to appear. The Parties are

 each entitled to be heard at all hearings, to present evidence material to the matter

 subject to arbitration, to cross-examine witnesses appearing at the hearing, and to

 be represented by counsel at their own expense. A transcript shall be kept of all

proceedings before the arbitrator or arbitration panel. Except as necessary for the

enforcement or judicial review of the arbitration decision, the parties and arbitrator

or arbitration panel shall maintain the confidentiality of all such transcripts.

                              v.   With respect to the matters submitted, the arbitrators

shall have authority to:

                                   I.     issue appropriate interlocutory orders to

         mitigate damage or prevent irreparable injury to a Party;

                                   II.   render a final decision which:

                                          (A)    determines or declares the rights, duties,

                  adequacy of performance, or breach of a Party under the agreement;

                  and



60777-000J/LEGALJ 3494078.2
                                                9
                                                                                      92977. J
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 12 of 36




                                             (B)    awards appropriate injunctive or

                   declaratory relief for the benefit of either Party.

                               v1.    The decision of the arbitrator or arbitration panel shall

be conclusive and binding on the parties with respect to the matters decided, and

shall be complied with by the parties. A party may enter the judgment of the

arbitrators and institute proceedings to enforce the decision in the Superior Court

for Barnstable County, which the parties agree shall enforce the judgment to the

fullest extent permitted by law. In such judicial proceedings, each party shall bear

the costs and expenses for the presentation of its case, including fees of its

attorneys.

                               vu    All costs of arbitration, including the fees and

expenses of the arbitrators, shall be borne equally by the parties, provided that

each party shall bear the costs and expenses for the presentation of its case,

including the fees of its attorneys.

         5.        Waivers of Immunity.

                   a.          The Town recognizes that the Tribe is a sovereign Indian

nation exempt from suit except to the extent the Tribe or Congress waives such

immunity. The Tribe recognizes that the Town is a sovereign entity to the extent

provided by the Mashpee Home Rule Charter, Massachusetts Constitution, and

Massachusetts General Law.

                   b.          The Tribe and Town hereby each expressly waive their

respective sovereign immunity to the limited extent necessary to permit arbitration

60777-000 I/LEGAL 13494078.2
                                                                                         92977. 1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 13 of 36




  and judicial review and enforcement of an arbitration decision by the Superior

  Court for Barnstable County, and shall not raise sovereign immunity as a defense

  to such proceedings, with respect to the following relief only:

                               1.     declarations of the parties' rights, duties, adequacy of

           performance or breach of or under the Agreement;

                               11.    interlocutory or final orders directing either party to

           specifically perform its obligations under the Agreement;

                               111.   orders compelling a party to participate in arbitration

           commenced or enforcing an arbitration Decision or Judgment.

                               1v.    neither party shall be liable for money damages,

          attorneys fees of the other party, or any costs whatever (other than its share

          of the costs of arbitration).

                    c.         The Tribe shall not assert the Town's failure to exhaust tribal

court remedies as a defense to any arbitration or judicial proceeding authorized in

this agreement.

          6.       Governing Law.            This Agreement shall be governed by the laws

of the United States of America, and where such laws are nonexistent or

inapplicable, by the laws of the Commonwealth of Massachusetts. The parties

agree that any adoption or utilization of Massachusetts State law is for purposes of

contract construction only and is not intended to authorize, sanction, or endorse

the application of the laws of the State of Massachusetts for any other purposes,



                                                  11
60777-000 I/LEGALi 3494078.2
                                                                                         92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 14 of 36




 including consent to regulatory authority of the State or any political subdivision

 of the State.

          7.       Survival.        The terms and conditions contained in Sections 4 and 5

 shall survive any termination of this Agreement.

          8.      Authorization.           The Tribe and the Town represent and warrant

 that each of the signatories hereto has the full power and authority to execute this

 Agreement and perform the obligations of the respective Parties in accordance

 with the terms and condition hereof, and that the representatives executing this

 Agreement on behalf of such Party have been duly and fully authorized to so

 execute and deliver this Agreement.

                  a.         The Tribe has authorized its officers to execute this

Agreement by the adoption of Resolution No. 2008-RES-004, dated February 20,

2008, a copy of which is attached hereto as Exhibit C.

                  b.         The Mashpee Town Meeting has authorized the Board of

Selectmen to execute this Agreement by its vote under Article 1 of the Town

Meeting held on April 7, 2008, a certified copy of which is attached hereto as

ExhibitD.

         9.       Recording the Agreement.           The Tribe agrees that it will take all

steps necessary to ensure that title to any lands acquired from the Town pursuant

to this Agreement, when accepted into trust by the Secretary of the Interior, for

and on behalf of the United States, shall be subject to this Agreement and all

applicable Federal law, and that the terms of this Agreement shall be recorded

                                                12
60777-000I/LEGAL13494078.2
                                                                                      92977.1
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 15 of 36




with the Barnstable County Registry of Deeds, and that the Tribe as the owner of

beneficial title to those lands, shall enjoy and be subject to all rights, privileges

and obligations of this Agreement.

          10.      Best Efforts.   The parties agree that they shall devote their best

efforts to the fulfillment of their respective duties and obligations hereunder in

accordance with the provisions of this Agreement.

          11.      Successors and Assigns; Assignment; Parties in Interest.        The

benefits and obligations of this Agreement shall inure to and be binding upon the

Parties hereto, their respective successors and assigns; provided, however, that no

Party may assign its interest or obligations hereunder, nor delegate its duties or

obligations hereunder, without the prior written approval of the other Party, and

without such other approvals as may be required by law. Nothing in this

Agreement, express or implied, is intended or shall be construed to give to any

person other than the Parties hereto any right, remedy or claim under or by reason

of this Agreement.

         12.      Severability.    In the event that any portion of this Agreement is

determined to be null, void or unenforceable by any court of competent

jurisdiction, then the remaining provisions of this Agreement shall remain in full

force and effect unless such result would defeat the general purposes and goals of

this Agreement.

         13.      Entire Agreement.      This Agreement embodies the entire

understanding and agreement between the Parties and specifically supersedes all

                                             13
60777-0001/LEGAL l3494078.2
                                                                                  92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 16 of 36




  prior agreements and understandings relating hereto. The Parties acknowledge

  that they are not relying upon any representations, warranties, conditions,

  agreements or understandings, except as specified herein.

  14.      Amendments.         This Agreement may be amended only by written

 agreement of the Parties hereto.

           EXECUTED as a sealed instrument on the date first mentioned above.


 Town of Mashpee                             Mash
 By its Board of Selectmen                   B

t1 ~ ~ k____
 Chainnan
                                             ~~~~~:S.l...
                                             Its:




  Z7               0




                                            14
60777-000 I/LEGALi 3494078.2
                                                                                92977.1
            Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 17 of 36




                                                 EXHIBIT A
                                          LANDS TO BE TAKEN INTO
                                            TRUST IN MASHPEE
PARCEL               SIZE                CURRENT      CURRENT                  PROPOSED              ZONE
                                          OWNER          USE                      USE
    1          6,447 square feet,    Town of Mashpee         Old Indian      Old Indian          R-3
 Map 61,       plus or minus                                 Meeting House   Meeting House       Residential
Block 58A      (approximately
               0.15 acres)

    2          11 .75 acres          Town of Mashpee         Town Cemetery   Continued           R-3
 Map 68,                                                                     cemetery            Residential
Block 13A                                                                    preservation,
                                                                             upkeep and burial
                                                                             for families who
                                                                             have cemetery
                                                                             plots
    3          2 and ½ acres,        The Parish of          the Parsonage    Historical,         R-5 Residential
 Map 27,       more or less          Mashpee                                 cultural and
 Block 42      (Assessors' map                                               religious uses
               2.0 acres)
    4          ½ acre, more or       Mashpee                Tribe's Museum   Conveyance          R-5
 Map 35,       less (Assessors'      W ampanoag Indian                       conditioned on      Residential,
 Block 30      map 0.584 acres)      Tribal Council, Inc.                    use for             Mashpee
                                                                             educational,        Center Overlay
                                                                             recreational and    District
                                                                             cultural services
    5         Approximately          Mashpee                Tribal Council   Tribal Council      R-3 Residential
Map 95,       55 acres               Wampanoag Indian       offices          Office,
Block 7 +     (Assessors' map        Tribal Council, Inc.                    Administration
              58.7 acres)                                                    and cultural and
                                                                             religious uses
    6         10.81 acres, more      Mashpee                Vacant land      Tribal housing      R-5 Residential
 Map 45,      or less                Wampanoag Indian
Block 73A                            Tribal Council, Inc.

    7         46.82 acres            Old Indian Meeting     Vacant land      Tribal housing      R-5 Residential
 Map 45,                             House, Inc.
Block 75
    8         (Assessors' map        Mashpee                Conservation     Conservation        R-3 Residential
Map 125,      0.361 acres)           W ampanoag Indian      land (burial     land
Block 238                            Tribal Council, Inc.   ground)

   9          Approximately          Mashpee                Conservation     Conservation        R-3 Residential
Map 99,       8.9 acres              W ampanoag Tribe       land             land
Block 38




                                                            15
        60777-0001/LEGALI3494078.2
                                                                                                  92977.1
   Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 18 of 36




                                     EXHIBITB
PARCEL               SIZE         CURRENT    CURRENT         PROPOSED               ZONE
                                   OWNER       USE              USE
  A                4.6 acres                 Aquaculture/     Aquaculture/
Map 106         Punkhorn Point               Wampanoag        Wampanoag
                     Site                   Shellfish Fann   Shellfish Fann

              See Map attached.
  B               8 acres                    Aquaculture/     Aquaculture/
Map 106       Popponesset Bay                Wampanoag        Wampanoag
                    Site                    Shellfish Farm   Shellfish Fann

              See Map attached.




                                       16
 60777-000!/LEGALl3494078.2
                                                                         92977. l
        Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 19 of 36




    I    (1-J»J.•.~.tJ V                                               .             'dH:/N                      I                              \,
    \        c.._J'         ,                     Mashpee Wampanoag Tribal Counci
        ( .cf .·                                     Shellfish Aquaculture Areas
    ~, b.                                                 .                                                                               )


          -·
    l-L_J,_..!..,.-J--x'            "'~- -
                                      ;<y(:),,.                                     ~____.,r-                               V
                                                                                                                                                     "C/


                                                                                                                                            i                     \

                                                                           Punkhom Point Site
                                                                               (4.6 Acres)                                                )~-
                                                                                                                                      !

~
                                                                                                                            I
                                                                                                         Popponesset
-,-..1____/"'j
                                                               11"--
                                                                \                                            Bay    ·       I
                                                                                                                            I
                                                                                                                            I
                                                                                                                                I
                                                                                                                                I
                                    Ockway                                                                                      I

                                     Bay                                                                                        '',
                                                                                                                                    I

I
I                                                                                                                                   I,                      I     r·-••-
\
-1
                                                                                                                                        l                  ~\./
;                   ,
                    I
                                                                               er\ ,
                                                                               ;;:::----'.


                   :                                                   ~                 \ \,                                            \_/                          /)
                                !

                                .
                                                                       - -~~        )r,
                                                                             __,cc:':/f-"
                                                                                                        Popponesset
                                                                                                          Bay Site                                                I
                                                                                                                                                                  /.J)
                                                                                                                                                                      l
                                                                                                                                                                              /
                                                                                                                                                                              /
                                                                                                                                                                                  ,'




                                                                                                                                                           /?; II
                                                                                                         (8 Acres)
                                :            -1---r· II                        \:=?t
                                                                           ~d                                                                              ( ,
                                                                                                                                                           \_;)           '
                                                                   \            '

                                                              ', !                              ,
                                                               \ \
                                                               \_J
                                                                                                    I       l___..i
                                                                                                    \      '1    ~



                            6 5·10                1.020                                  -- -                                                               N:mw cket
                            · ··---                  Fe
                                                                                                                                                                Sound
.J,,      l.l'.lc<1tions on r:iap .:ire approxi J"l;)t
                                                                                         ·V,,z\
                                                                                            ~                     'r-{
    /"t-r--r7<.~TT"T"--r;---~                                                             «><),.,\---\            I   r-1




                                                                                    17
60777-0001/LEGALl3494078.2
                                                                                                                                                     92977.1
  Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 20 of 36




                                 EXHIBITC

                             TRIBAL RESOLUTION




                                    18
60777-000I/LEGALl3494078.2
                                                               92977. !
          Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 21 of 36

             w
     i        -                                    Mashpee Wampanoag Tribe
                                          483 Great Neck Rd. P.O. Box 1048 Mashpee, MA 02649

~
                                                Phone (508) 477-0208 Fax (508) 477-1218
                            ,Q
 ,                          l
 \                          f




          l'R1»~                           2008-RES-004

           APPROVING AN INTERGOVERNMENTAL AGREEMENT (IGA)
                      WITH THE TOWN OF MASHPEE

         WHEREAS, the Mashpee Wampanoag Tribe has filed with the Department of Interior
         (DOI) an application for Land Into Trust which includes nine parcels in the Town of
         Mashpee; and

         WHEREAS, the Town of Mashpee has agreed subject to a Special Town Meeting vote
         to convey four parcels of land to the Tribe and to remove certain restrictions to three
         other parcels which are owned by the Mashpee Wampanoag Indian Tribal Council; and

         WHEREAS, the Town and the Tribe have agreed upon a proposed Intergovernmental
         Agreement (IGA) which provides for the conveyance of the aforementioned lots and the
         termination of restrictions on the aforementioned lots; and

         WHEREAS, the Tribe has agreed upon execution of the IGA by the Town not to conduct
         gaming authorized under the Indian Gaming Regulatory Act (IGRA) in the Town of
         Mashpee; and

         WHEREAS, the Tribe has agreed upon execution of the IGA by the Town not to file a
         land claim suit on behalf of the Tribe for privately owned lands and for Town owned
         lands; and

         WHEREAS, the Town has agreed subject to a Special Town Meeting vote to support the
         Tribe's application with DOI; and

         WHEREAS, the Town has agreed subject to a Special Town Meeting vote to withdraw
         its notification to DOI of its opposition to the Tribe's application for Land into Trust; and

         WHEREAS, the Tribe has by a vote of its general membership approved the proposed
         IGA at a vote taken on Sunday, February 10, 2008 at which 132 enrolled Tribe members
         voted to advise the Tribal Council to enter into the IGA and 77 enrolled members of the
         Tribe voted not to advise the Tribal Council to enter into said agreement; and

         WHEREAS, the Selectmen of the Town of Mashpee have voted to send articles to a
         Special Town Meeting accomplishing the promises and agreements exchanged herein;
         and
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 22 of 36




WHEREAS, the Special Town Meeting is to be conducted on April 7, 2008 at which a
two-thirds majority of registered voters of the Town voting at the Special Town Meeting
must approve the IGA; and

WHEREAS, the Selectmen of the Town of Mashpee will pursuant to that vote execute
the IGA, an executed copy of which is attached hereto and signed by the Chairman and to
be counter signed by the Town of Mashpee Board of Selectmen pursuant to the vote
taken at the Special Town Meeting.

THEREFORE, BE IT RESOLVED, that the Mashpee Wampanoag Tribal Council at a
regular meeting held on Wednesday, February 20, 2008 at which a quorum was present
voted to authorize the signing and execution of this agreement by its Chairman, Shawn
Hendricks.




TRUE COPY ATTEST, February 20, 2008



Desi!{ ~ndricks Moreno, Secretary
Mashpee Wampanoag Tribe
      Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 23 of 36

       f; _~ p
                                                 Mashpee Wampanoag Tribe
                                        483 Great Neck Rd. P.O. Box 1048 Mashpee, MA 02649

~1:
                                              Phone (508) 477-0208 Fax (508) 477-1218
                         \~
                        ·l
  I                     '
  '                     '




        tia1&fJ                            Tribal Council Members




      Shawn W. Hendricks, Sr., Chairman                    David Pocknett, Sr., Vice Chairman




      Desire Hendricks-Moreno, Secretary                   Nellie Ramos, Treasurer




      Vernon Lopez, Chief                                  Guy Cash, Medicine Man




                                                           Martin Hendricks, Council Member




                                 AJO


                                                          ·~ .&t()
                                                           Robert Dias, Council Member
                                                                                       fi/4

      /l       ' I/
      ~ ~&a61md
      Cedric Cromwell, Council Member
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 24 of 36




                                 EXHIBITD

                             TOWN MEETING VOTE




                                    19
60777-0001/LEGALl3494078.2
                                                              92977.l
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 25 of 36




                                            Town of Mashpee
                                          Special Town Meeting
                                              April 7, 2008

 Town Meeting convened at 7:02 pm
 Quorum 100
 Voters 338

 Article 1 ·

To see if the Town will vote to authorize the Board of Selectmen to enter into an
Inter-Governmental Agreement with the Mashpee Wampanoag Tribe of Massachusetts, a federally
recognized Indian tribe, upon such tenns and conditions as the Selectmen deem advisable and in the best
interest of the Town, or take any other action relating thereto.

                                                                       Submitted by the Board of Selectmen

 Explanation: This Article seeks the authorization of the Town Meeting for execution of an Inter-
Governmental Agreement with the Mashpee Wampanoag Tribe of Massachusetts ("Tribe"). Upon the final
 approval by the United States Department of the Interior of its petition for acknowledgment, the Tribe
obtained the status of sovereign governmental entity pursuant to and in accordance with the terms of
applicable Federal law. Acknowledged Indian Tribes frequently enter into Inter-governmental agreements
with municipalities, counties and/or states within which they acquire property in trust for reservation and
other tribal purposes which specify terms and conditions for the disposition of real estate interests and
claims, and address inter-governmental relationships between the Tribe and other sovereign governmental
entities. Representatives of the Tribe and Town have been engaged in discussions and negotiations for
nearly two years relative to the disposition of interests in certain real property located within the Town of
Mashpee, the disposition of potential claims or actions relative to certain Town owned and private owned
land located within Mashpee, the intentions of the Tribe to conduct gaming activities within the Town, and
other land use and regulation issues. The proposed Inter-governmental Agreement issued for public review
in February 2008 has been negotiated and endorsed by the Board of Selectmen and Mashpee Wampanoag
Tribal Council as the Chief Executive Boards of the Town and Tribe, respectively. This Article seeks
authorization of Town Meeting for execution of the proposed Agreement by the Board of Selectmen.

The Board of Selectmen recommends approval by a vote of 5-0.

The Finance Committee recommends approval by a vote of 5 in favor; one abstention; one absent.

Motion made by Selectman Theresa Cook.

Motion: I move that the Town vote to ·authorize the Board of Selectmen to enter into an Inter-
Governmental Agreement with the Mashpee Wampanoag Tribe upon such terms and conditions as the
Selectmen deem advisable and in the best interest of the Town.                         ·

Majority Vote needed to pass (oer G.L. c.40, s.4).

Motion passes by majority call by the Town Moderator at 7:18 PM.




                                                                      A TRUE COPY, A ~



                                                                             ERKO
                       Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 26 of 36




                                                                 Town of Mashpee
                                                               Special Town Meeting
                                                                   April 7, 2008

  Town Meeting convened at 7:02 pm
  Quorum 100
  Voters 338

 Article 2

 To see if the Town will vote to authorize the Board of Selectmen to convey, grant and/or release to the Mashpee Wampanoag Tribe of
 Massachusetts (the "Tribe") the Towp_'s title, rights, or interest in and to the following described parcels ofreal property, to file such petitions
 with the Massachusetts General Court as may be necessary to effect this conveyance, grant or release, and to execute any and all instruments
 necessary to convey, grant and /or release the Town's title, interest or rights, upon such terms and conditions as the Board of Selectmen shall
 deem to be in the interest of the Town; provided, that the Town and the Tribe shall have first executed an Inter-Governmental Agreement
 specifically providing the terms of disposition of the subject title, rights and/or interesrs:

 ·Parcel One: The parcel of real estate, containing 6,447 sq. ft., more or less, together with any improvements thereon, identified on Mashpee
  Assessors Map 61 as Block 58A, and commonly known as the Old Indian Meeting House parcel;

 Parcel Two: The parcel ofland containing approximately 6.02 acres to 11.75 acres, identified on Mashpee Assessors Map 68 as Block 13A,
 currently utilized as a Town Cemetery;

 Parcel Three: The parcel of land containing approximately 2 1/2 acres, more or less identified on Mashpee Assessors Map 27 as Block 42,
 together with any improvements thereon, and commonly known as the Parsonage Parcel;

 Parcel Four: The parcel ofland containing 1/2 acre, more or less, identified on Mashpee Assessors Map 35 as Block 30, currently owned by
 the Mashpee Wampanoag Indian Tribal Council, Inc. and commonly referenced as the Indian Museum Parcel;

 Parcel Five: The parcel containing approximately 58.7 acres, more or less, identified on Mashpee Assessors Map 95 as Block 7, currently
 owned by the Mashpee Wampanoag Indian Tnbal Council, Inc. and used for Tribal Council office, administration, cultural and religious uses;

 Parcel Six: The parcel containing approximately .361 acre, more or·less, identified on Mashpee Assessors Map 125 as Block 238, currently
 owned by the Mashpee Wampanoag Indian Tribal Council, Inc. and used for conservation/burial ground purposes;

Parcel Seven: The parcel containing 4.6 acres, more or less, identified on Assessors Map 106, located off of Punkhom Point and Gooseberry
Island, currently utilized as a Wampanoag Aquaculture/Shellfish Farm site;

Parcel Eight: The parcel containing 8 acres, more or less, identified on Assessors Map 106, located in Popponesset Bay, currently utilized as a
Wampanoag Aquaculture/Shellfish Farm site;

or take any other action relating thereto.

                                                                                                             Submitted by the Board of Selectmen

Explanation: This Article seeks the authorization of Town Meeting for the conveyance and/or release of the Town's title, rights or interest in
and to the eight parcels ofreal property identified in Paragraph 1 (a) and Exhibits A and B of the Intergovernmental Agreement. As stated in the
Agreement; upon conveyance of the Town's right, title and interest in the parcels identified as Parcels One through Six, the Tribe wiH pursue
the pending petition to the United States Department of the Interior, Bureau of Indian Affairs ("BIA") for acceptance of said parcels into trust
for the benefit of the Tribe, pursuant to Section 5 of the Indian Reorganization Act of 1934, 25 U.S.C. section 465. All of these parcels have
already been identified by the Tribe as prospective trust parcels in the Tribe's August 30, 2007 Application to the BIA which seeks trust
designation for multiple parcels of land in Mashpee and Middleborough. Upon authorization of the subject conveyance/release of rights by
Town Meeting, the Selectmen will, in consideration of and subject to the terms of the Intergovernmental Agreement, execute all instruments
necessary to convey the Town's rights, title and interest in the subject parcels, and they will withdraw the Town's previously filed comments
objecting to the Tribe's pending BIA land into trust Application. Parcels Seven and Eight are Wampanoag Shellfish Farms located in
Popponesset Bay which, have, for several years been cultivated, maintained and harvested by the Tribe pursuant to licenses and permits granted
                     Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 27 of 36




 by the Town. The Town has agreed in the Intergovernmental Agreement to convey to the Tribe any right, title or interest of the Town in these
 two parcels for continued aquaculture/ shellfish farm use and/or to support steps necessary for these parcels to be taken into trust for this
 purpose. Any conveyance of Town owned land, or any interest therein, must be authorized by a 2/3 vote of the Town Meeting.

 The Board of Selectmen recommends approval by a vote of 5-0.

 The Finance Committee recommends approval by a vote of S in favor; one abstention; one absent.

 Motion made by Selectman Theresa Cook.

 Motion: I move that the Town vote to transfer the use of the following parcels of property to the status of land held for disposition, and to
 authorize the Board of Selectmen to convey, grant and/or release to the Mashpee Wampanoag Tribe, upon such tenns and conditions as the
 Selectmen deem to be in the best interest of the Town, the Town's title, right or interest in and to the following parcels of land:

          Parcel One: The fee interest of the Town in the parcel of real estate, containing 6,447 sq. ft., more or Jess, together with any
          improvements located thereon, identified on Mashpee Assessors Map 61 as Block 58A, and commonly known as the Old Indian
          Meeting House parcel;                                          ·

          Parcel Two: The fee interest of the Town in the parcel ofland containing approximately 11.75 acres, identified on Mashpee Assessors
          Map .68 as Block 13A, currently utilized as a Town Cemetery;

          Parcel Three: The fee interest of the Town in the parcel of land containing approximately 2.5 acres, more or less identified on
          Mashpee Assessors Map 27 as Block 42, together with any improvements located thereon, and commonly known as the Parsonage
          Parcel;

         Parcel Four: The restrictions and/or reverter rights encumbering the parcel of land containing .50 acre, more or less, identified on
         Mashpee Assessors Map 35 as Block 30, currently owned by the Mashpee Wampanoag Indian Tribal Council, Inc. and commonly
         !mown as the Indian Museum Parcel;


         Parcel Five: The restrictions and/or reverter rights encumbering the parcel containing approximately 58.7 acres, more or less,
         identified on Mashpee Assessors Map 95 as Block 7, currently owned by the Mashpee Wampanoag Indian Tribal Council, Inc. and
         used for Tribal Council office, administration, cultural and religious uses; and

         Parcel Six: The restrictions and/or reverter rights encumbering the parcel containing approximately .361 acre, more or less, identified
         on Mashpee Assessors Map 125 as Block 238, currently owned by the Mashpee Wampanoag Indian Tribal Council, Inc. and used for
         conservation/burial ground purposes;

And to authorize the Board of Selectmen to execute and record any agreements, instruments or deeds necessary to effect such conveyances,
grants and/or releases; and, further, to authodze the Board of Selectmen to petition the Massachusetts General Court for such legislation as may
be necessary to effect any such conveyance, grant or release; provided, that the Town and Tribe shall have first executed an Inter-
Governmental Agreement or Agreements specifying the terms of disposition of the Town's title, rights and/or interests in the subject real
property.

Two-Thirds Vote needed (per G.L. c.40, s.15 and 15A).

Motion passes by a rule of 2/3rds vote called by the moderator at 7:25 PM.




                                                                                              A TRUE COPY, ATTE~~


                                                                                                   LERK OF MASHPEE, MA
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 28 of 36




                                    RIDER A

                                  April 22, 2008


       The Town and Tribe hereby acknowledge that this Intergovernmental

Agreement ("Agreement"), at some future time within the scope of the

proceedings relating to the Tribe's pending Petition to the Department of the

Interior ("Dep~ent") to take into trust title to the parcels of real property

identified in Exhibit A, may be subject to approval by the Department under the

provisions of 25 U.S.C. s.81 ("Section 81 "). The parties hereby acknowledge that,

to the extent such approval is determined by the Department to be a prerequisite to

the validity and/or enforceability of this Agreement as it pertains to Indian lands,

notwithstanding the fact that this Agreement is entered into prior to any Indian

land designation, such Section 81 approval is a material term of the Agreement for

purposes of the Town's duty to convey its title and interest in and to the parcels

itemized in Exhibit A. The Tribe's consideration for this Agreement contains two

provisions, the first of which is a promise to refrain from conducting gaming under

the Indian Gaming Regulatory Act ("IGRA") in the Town and the second is a

promise to waive and release any and all claims of right, title or interest in any

privately or publicly owned lands in the Town. The Town and Tribe hereby

expressly acknowledge that these provisions are, and shall in the future be,

mutually binding on the Tribe and Town and are enforceable as a contract
Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 29 of 36




pursuant to the laws of the Commonwealth of Massachusetts, regardless of

whether or when Section 81 approval is obtained.

        As of the date of this Rider, the Town has exercised diligent efforts to

obtain the Department's approval of this Agreement under Section 81 or,

alternatively, the Department's written determination that Section 81 does not

apply to the Agreement. The Department has declined to make either of these

determinations at this time and has indicated that it will not provide approval

under Section 81 until such time as the decision to place the land into trust is

made.

        Accordingly, The Town and Tribe hereby agree, as a condition to the

Town's agreement to effect the transfer all of its right, title and interest in the real

property identified as Parcels 1, 2, 3, 4, 5 and 8 in Exhibit A as follows:

        In the event that the Department shall notify the Tribe that it does not

        approve the Agreement under Section 81 the Tribe and the Town hereby

        agree to negotiate in good faith to amend the agreement in an effort to

        secure approval under Section 81.
Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 30 of 36




      Executed on this 22nd day of April, 2008 as Rider A to the

Intergovernmental Agreement appended hereto       by   the   duly   authorized

representatives/agents of the Town of Mashpee and Mashpee Wampanoag Tribe.



Town of Mashpee                      Mashpee Wampanoag Tribe
By its Board of Selectmen            By:


ct~~ ~L__                               (r;i_ L. ;;/Le
Chairman                             Its:   ()£
    Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 31 of 36




                      MASHPEE WAMPANOAG TRIBAL COUNCIL

                                   RESOLUTIONNO. 10



    AUTHORIZING AND REAUTHORIZING THE CHAIRMAN TO EXECUTE AND DELIVER THE
 INTERGOVERNMENTAL AGREEMENT (IGA), RIDER A TO THE IGA, AND THE TOWN CEMETERY
         PARCEL MEMORANDUM OF AGREEMENT TO THE TOWN OF MASHPEE.

WHEREAS, the Tribal Council on February 20, 2008, voted to authorize the Chairman to
execute and deliver the Intergovernmental Agreement to the Town of Mashpee; and

WHEREAS, on April 2, 2008, the Tribal Council authorized the Chairman to execute the
Cemetery Parcel Memorandum of Agreement with the Town of Mashpee; and

WHEREAS, on April 7, 2008, the citizens of the Town of Mashpee voted at a Special
Town Meeting to approve the execution by the Town of the Intergovernmental
Agreement; and

WHEREAS, the citizens of the Town of Mashpee also voted to approve the conveyance
of the Cemetery parcel, the Meeting House, and the Parsonage to the Tribe; and

WHEREAS, the Town of Mashpee also voted support the Tribe's application for placing
nine parcels of land into trust and to remove certain restrictions on three of those nine
parcels; and

WHEREAS, the Tribe approves the terms of said Rider A attached to this Resolution to the
IGA which provides that "In the event that the Department shall notify the Tribe that it
does not approve the Agreement under Section 81, the Tribe and the Town hereby
agree should negotiate in good faith to amend the Agreement in an effort to secure
approval under Section 81" from the Department; and

THEREFORE, BE IT RESOLVED, that the Mashpee Wampanoag Tribal Council at a regular
meeting held on Wednesday, April i 6, 2008 at which a quorum was present voted to
authorize the signing and execution of these documents by its Chairman, Shawn W.
Hendricks, Sr.


                                                Shawn W. Hendricks, Sr., Chairman

TRUE COPY ATTEST, April 16, 2008



Desire Hendricks Moreno, Secretary
Mashpee Wampanoag Tribe
      Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 32 of 36




                                          Mashpee Wampanoag Tribe



                          MASHPEE WAMPANOAG TRIBAL COUNCIL

                                 RESOLUTION NO. 2008-RES-0 I 0



          AUTHORIZING AND REAUTHORIZING THE CHAIRMAN TO EXECUTE AND DELIVER THE
  INTERGOVERNMENTAL AGREEMENT (IGA), RIDER A TO THE IGA, AND THE TOWN CEMETERY PARCEL
                     MEMORANDUM OF AGREEMENT TO THE TOWN OF MASHPEE.

WHEREAS, the Tribal Council on February 20, 2008, voted to authorize the Chairman to execute and
deliver the Intergovernmental Agreement to the Town of Mashpee; and

WHEREAS, on April 2, 2008, the Tribal Council authorized the Chairman to execute the Cemetery Parcel
Memorandum of Agreement with the Town of Mashpee; and

WHEREAS, on April 7, 2008, the citizens of the Town of Mashpee voted at a Special Town Meeting to
approve the execution by the Town of the Intergovernmental Agreement; and

WHEREAS, the citizens of the Town of Mashpee also voted to approve the conveyance of the Cemetery
parcel, the Meeting House, and the Parsonage to the Tribe; and

WHEREAS, the Town of Mashpee also voted support the Tribe's application for placing nine parcels of
land into trust and to remove certain restrictions on three of those nine parcels; and

WHEREAS, the Tribe approves the terms of said Rider A attached to this Resolution to the IGA which
provides that "In the event that t he Department shall notify the Tribe that it does not approve the
Agreement under Section 81, the Tribe and the Town hereby agree should negotiate in good fa ith to
amend the Agreement in an effort to secure approval under Section 81" from the Department; and

THEREFORE, BE IT RESOLVED, that the Mashpee Wampanoag Tribal Council at a regular meeting held
on Wednesday, April 16, 2008 at which a quorum was present voted to authorize the signing and
execution of these documents by its Chairman, Shawn W. Hendricks, Sr.



                                                                                         l(
                                                                                          man




Desire Hendricks Moreno, Secretary
Mashpee Wampanoag Tribe


        483 Great Neck Road, South P.O. Box 1048, Mashpee, MA 02649   (508) 477-0208 (508) 477- 1218 fax
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 33 of 36




                                     RIDER A

                                  April .J.#, 2008


 The Town and Tribe hereby acknowledge that this Intergovernmental Agreement
 ("Agreement"), at some future time within the scope of the proceedings relating to
the Tribe's pending Petition to the Department of the Interior ("Department") to
take into trust title to the parcels of real property identified in Exhibit A, may be
subject to approval by the Department under the provisions of 25 U.S.C. s.81
("Section 81"). The parties hereby acknowledge that, to the extent such approval
is determined by the Department to be a prerequisite to the validity and/or
enforceability of this Agreement as it pertains to Indian lands, notwithstanding the
fact that this Agreement is entered into prior to any Indian land designation, such
Section 81 approval is a material term of the Agreement for purposes of the
Town's duty to convey its title and interest in and to the parcels itemized in
Exhibit A. The Tribe's consideration for this Agreement contains two provisions,
the first of which is a promise to refrain from conducting gaming under the Indian
Gaming Regulatory Act ("IGRA") in the Town and the second is a promise to
waive and release any and all claims of right, title or interest in any privately or
publicly owned lands in the Town. The Town and Tribe hereby expressly
acknowledge that these provisions are, and shall in the future be, mutually
binding on the Tribe and Town and are enforceable as a contract pursuant to the
laws of the Commonwealth of Massachusetts, regardless of whether or when
Section 81 approval is obtained.

As of the date of this Rider, the Town has exercised diligent efforts to obtain the
Department's approval of this Agreement under Section 81 or, alternatively, the
Department's written determination that Section 81 does not apply to the
Agreement. The Department has declined to make either of these determinations
at this time and has indicated that it will not provide approval under Section 81
until such time as the decision to place the land into trust is made.

Accordingly, The Town and Tribe hereby agree, as a condition to the Town's
agreement to effect the transfer all of its right, title and interest in the real
property identified as Parcels 1, 2, 3, 4, 5 and 8 in Exhibit A as follows:

      In the event that the Department shall notify the Tribe that it does not
      approve the Agreement under Section 81 the Tribe and the Town hereby
      agree to negotiate in good faith to amend the agreement in an effort to
      secure approval under Section 81.
 Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 34 of 36




Executed on this I tR day of April, 2008 as Rider A to the Intergovernmental
Agreement appended hereto by the duly authorized representatives/agents of the
Town of Mashpee and Mashpee Wampanoag Tribe.




Town of Mashpee                       Mashpee Wampanoag Tribe


                                      B~~~diJ~S
By its Board of Selectmen



Chairman
    Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 35 of 36




                            TOWN CEMETERY PARCEL
                          MEMORANDUM OF AGREEMENT

       This Memorandum of Agreement is entered into as of this 22nd day of April 2008,

by and between the Mashpee Wampanoag Tribe, a federally recognized Indian Tribe,

whose address is 483 Great Neck Road South, P.O. Box 1048, Mashpee, MA 02649 (the

"Tribe") and the Town of Mashpee, a municipal corporation and political subdivision of

the Commonwealth of Massachusetts, whose address is 16 Great Neck Road North,

Mashpee, MA 02649 (the "Town"), collectively referred to herein as the "Parties".

       WHEREAS, the Tribe and the Town have negotiated an Intergovernmental

Agreement, whereby the Parties have agreed to certain terms and conditions relative to

the intergovernmental relationship between the Tribe, as a federally recognized American

Indian Tribe pursuant to 25 C.F.P.R. Part 83, and the Town as a municipal corporation

and political subdivision of the Commonwealth of Massachusetts;

       WHEREAS, said Intergovernmental Agreement has been approved by the

Mashpee Wampanoag Tribal Council pursuant to Tribal Resolution Number 2008-RES-

004, dated February 20, 2008, and by the vote of the Town of Mashpee under Article 1 of

the Mashpee Special Town Meeting on April 7, 2008;

       WHEREAS, pursuant to the terms of the Intergovernmental Agreement, the Town

has agreed to convey to the Tribe all right, title and interest of the Town in and to nine (9)

parcels of real property located in the Town of Mashpee, as identified in Exhibit A to the

Intergovernmental Agreement;
   Case 1:21-cv-10718-JGD Document 9-2 Filed 06/30/21 Page 36 of 36




                                  EXHIBIT A

PARCEL1

The land with the building thereon situated in the Town of Mashpee as shown on
a plan of land prepared for the Old Indian Meeting House Authority, Inc. in
Mashpee, Mass dated March 29, 2007 and prepared by Mary Ellen Streeter,
Registered Professional Land Surveyor of Holmes and McGrath, Inc. which land
contains the Old Indian Meeting House bounded and described as follows:

WESTERLY by Meeting House Road 70.03 (seventy and three hundredth) feet.

SOUTHERLY by land now or formerly of the Town of Mashpee 86.92 (eighty-six
and ninety-two hundredth) feet.

EASTERLY by land now or formerly of the Town of Mashpee 70 (seventy) feet.

NORTHERLY by land now or formerly of the Town of Mashpee 98.78 (ninety-
eight and seventy-eight hundredth) feet.

This parcel contains 6,447 plus or minus square feet and is identified by the
Town of Mashpee as Parcel 58A. Title reference Barnstable Registry of Deeds,
Book 121, Page 139.
